ACCEPTED
                                                                                         05-14-00714-CR
                                                                              FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                     7/8/2015 3:26:59 PM
                                                                                              LISA MATZ
                                                                                                  CLERK

                          In the Court of Appeals for the
                         Fifth District of Texas at Dallas
                                                                        FILED IN
                                                                 5th COURT OF APPEALS
Michael Dan Allen Johnson,               §                           DALLAS, TEXAS
     Appellant                           §                       7/8/2015 3:26:59 PM
                                         §        Nos.   05-14-00713-CRLISA MATZ
      v.                                 §               05-14-00714-CR  Clerk
                                         §               05-14-00715-CR
The State of Texas,                      §
     Appellee

             State’s Motion to Set and Extend Appellate Deadlines

      COMES NOW, the State of Texas, by and through the Criminal District

Attorney of Collin County, Greg Willis, pursuant to Texas Rules of Appellate

Procedure 10.5(b) and 38.6(d), and requests that the Court set and extend the

State’s deadline for filing its brief in the above cases until August 5, 2015. In

support of this motion, the State would show the following:

                                         I.

      In a trial before the court, Appellant was convicted of

            Aggravated Kidnapping
            05-14-00713-CR / 366-81546-2013

            Possession/Promotion of Child Pornography
            05-14-00714-CR / 366-81547-2013

            Aggravated Sexual Assault of a Child
            05-14-00715-CR / 366-81548-2013




                                              1
                                          II.

      On June 1, 2015, Appellant’s counsel filed a brief that listed all of the above

appellate numbers. On June 5, 2015, this Court issued an order stating that the

brief only applied to cause number 05-14-00713-CR and that Appellant was

“effectively without a brief in cause number 05-14-00714-CR and 05-14-00715-

CR.” As to these latter two cause numbers, the Court ordered Appellant’s counsel

to file, within thirty days, a motion to dismiss the appeals, a brief raising issues on

the merits, or Anders motions.

      In the meantime, the State’s brief in appellate number 05-14-00713-CR was

due to be filed on July 1, 2015. On that day, counsel for the State filed an

extension motion requesting a thirty-day extension of time to file its brief on or

before July 31, 2105, which this Court granted.

      On July 6, 2015, Appellant’s counsel filed separate briefs in each of the

three cases above, consisting of new briefs on the merits in appellate numbers 05-

14-00714-CR and 05-14-00715-CR, and an amended brief in appellate number 05-

14-00713-CR, which included a new point of error.

      To date, the Court’s website reflects that the State’s briefs in appellate

numbers 05-14-00714-CR and 05-14-00715-CR were due July 1, 2015, and that

the State’s brief in appellate number 05-14-00713-CR is due July 31, 2015.


                                                2
                                         III.

       All three of Appellant’s cases were part of the same criminal episode, and

the State prosecuted all three cases in a single trial before the court. One of

Appellant’s issues is the same in all three briefs. The State wishes to address all of

Appellant’s claims in one brief and respectfully requests that the State’s due dates

in all three cases be the same. Because Appellant’s counsel filed two new briefs

and one amended brief on July 6, 2015, the State requests that its due dates in all

three cases be extended to thirty days after Appellant’s counsel’s most recent

filings, until August 5, 2015.

                                                IV.

      WHEREFORE, premises considered, the State respectfully requests that the

Court grant the State’s motion to set and extend the appellate deadlines in the

above cases until August 5, 2015.


                                                 Respectfully submitted,
                                                 Greg Willis
                                                 Criminal District Attorney
                                                 Collin County, Texas

                                                 John R. Rolater, Jr.
                                                 Chief of the Appellate Division
                                                 Asst. District Attorney

                                                 /s/ Libby J. Lange
                                                 Libby J. Lange
                                                3
                                             Asst. District Attorney
                                             State Bar No. 11910100
                                             2100 Bloomdale Rd., Suite 200
                                             McKinney, Texas 75071
                                             (972) 548-4373
                                             FAX (214) 491-4860


                               Certificate Of Conference

        Opposing counsel has no opposition to the State having until August 5, 2015,
to file its briefs in these three cases.


                                         /s/ Libby J. Lange
                                         Libby J. Lange



                              Certificate of Service

      The State has e-served counsel for Appellant, Hannah Stroud, and sent a
courtesy copy of the State’s Motion to Set and Extend Appellate Deadlines to
hstroud@philipsandepperson.com on this the 8th day of July, 2015.


                                         /s/ Libby J. Lange
                                         Libby J. Lange